364 F.3d 1298
Peter EVANS, Detree Jordan, Plaintiffs-Appellees,v.CITY OF ZEBULON, GA, Robert Loomis, individually and in his official capacity as Police Chief of the City of Zebulon, GA, Defendants,Denis Stephens, Defendant-Appellant.
No. 02-16424.
United States Court of Appeals, Eleventh Circuit.
March 31, 2004.

Richard A. Carothers, Thomas M. Mitchell, Carothers & Mitchell, LLC, Buford, GA, for Stephens.
Dovre Christian Jensen, Law Office of Chris Jensen, Norman J. Slawsky, Jacobs & Slawsky, P.A., Clark E. Gulley, Atlanta, GA, Thomas F. Richardson, Norman Carter Pearson, III, Chambless, Higdon & Carson, Macon, GA, Laurel E. Henderson, Laurel E. Henderson, P.C., Decatur, GA, for Plaintiffs-Appellees.
Appeal from the United States District Court for the Northern District of Georgia (No. 01-00009-CV-JTC-3); Jack T. Camp, Judge.
(Opinion Nov. 18, 2003, 351 F.3d 485, 11th Cir.2003)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.